

116 S4227 IS: Ensuring Increased Disaster Loans for Small Businesses Act
U.S. Senate
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4227IN THE SENATE OF THE UNITED STATESJuly 20, 2020Ms. Rosen (for herself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo improve access to economic injury disaster loans and emergency advances under the CARES Act, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Increased Disaster Loans for Small Businesses Act or the EIDL for Small Businesses Act.2.DefinitionsIn this Act, the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively.3.Economic injury disaster loans(a)Loans for new borrowersWith respect to an economic injury disaster loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) during the period beginning on the date of enactment of this Act and ending on December 31, 2020 or such later date as the Administrator may determine, the Administrator shall not impose a maximum loan amount limit that is lower than $2,000,000. (b)Additional loan for existing borrowers(1)In generalA recipient of an economic disaster injury loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) during the period beginning on January 31, 2020 and ending on December 31, 2020 or such later date as the Administrator may determine may submit to the Administration a request for an additional amount to increase in the amount of that loan in an amount requested by the applicant, provided that the aggregate amount received under such section by the recipient during that period shall be not more than $2,000,000.(2)ConsiderationIn considering a request submitted under paragraph (1), the Administrator—(A)shall issue a determination based on the documentation submitted by the applicant for the initial loan under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)); and (B)shall not require the applicant to submit additional documentation.(c)EIDL advancesSection 1110(e)(3) of the CARES Act (15 U.S.C. 9009(e)(3)) is amended—(1)by striking The and inserting the following:(A)In generalThe; (2)in subparagraph (A), as so designated, by striking not more than; and(3)by adding at the end the following: (B)No approval necessaryThe Administrator shall provide to an applicant an advance under this subsection not later than 3 days after the applicant submits the application under paragraph (1) regardless of whether the application of the applicant for a loan under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) has been approved by that date.(C)Additional amountWith respect to any recipient of an advance under this subsection before the date of enactment of the Ensuring Increased Disaster Loans for Small Businesses Act of less than $10,000, the Administrator shall, not later than 15 days after the date of enactment of that Act, provide to the recipient an additional advance such that the total amount received by the recipient is $10,000..(d)Monthly reportNot later than 1 month after the date of enactment of this Act, and every month thereafter, the Administrator shall submit to the Committee on Small Business and Entrepreneurship and the Committee on Appropriations of the Senate and the Committee on Small Business and the Committee on Appropriations of the House of Representatives a report on, for the month covered by the report—(1)the status of the appropriations account under the heading Small Business Administration—Disaster Loans Program Account, including all obligations, allocations, and amounts undistributed or unallocated;(2)the allocations, obligations, and expenditures from that account for all declared disasters under section 7(b) of the Small Business Act (15 U.S.C. 636(b)); and(3)an estimate of when available appropriations in that account will be exhausted.(e)Appropriations(1)EIDLThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for an additional amount under the heading Small Business Administration—Disaster Loans Program Account for the cost of direct loans authorized by section 7(b) of the Small Business Act (15 U.S.C. 636(b)), $100,000,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally.(2)EIDL advances(A)Authorization of appropriationsSection 1110(e)(7) of the CARES Act (15 U.S.C. 9009(e)(7)) is amended by striking $20,000,000,000 and inserting 100,000,000,000.(B)Direct appropriationsThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for an additional amount under the heading Small Business Administration—Emergency EIDL Grants for the cost of emergency economic injury disaster loan grants authorized by section 1110(e) of the CARES Act (15 U.S.C. 9009(e)), $80,000,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally.(3)Emergency designation(A)In generalThe amounts provided under this subsection are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(B)Designation in senateIn the Senate, this subsection is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.